DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 17, 2022 has been entered.

Response to Amendments/Arguments
The amendment made to claim 16, the cancelation of claims 1, 4 and 9-15, as well as the addition of claim 17, as filed on May 17, 2022, are acknowledged. 
Applicant's arguments, see Remarks filed on May 17, 2022, with respect to prior art rejection to amended claim 16 have been fully considered but they are not persuasive.
	The Applicant argues that “Masanobu neither discloses nor suggests providing "a material for forming an adhesion layer between a substrate and a curable composition" as a material other than "a curable composition" as defined in claim 16; however, claim 16 actually recites: “an adhesion layer-forming composition to allow a substrate to adhere to a photocurable composition”, which does not exclude the adhesion layer-forming composition being a curable composition. In addition, it is it is noted that claim 1 is drawn to a composition claim, and a composition claim covers what the composition is not what the composition does.  See In re Spada, 911 F.2d 705, 708, 15 USPQ2d 1655, 1657 (Fed. Cir. 1990) ("The discovery of a new property or use of a previously known composition, even when that property and use are unobvious from prior art, can not impart patentability to claims to the known composition."); Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 782, 227 USPQ 773, 778 (Fed. Cir. 1985) (intended use of an old composition does not render composition claim patentable); and In re Zierden, 56 C.C.P.A. 1223, 411 F.2d 1325, 1328, 162 USPQ 102, 104 (CCPA 1969) (" [M]ere statement of a new use for an otherwise old or obvious composition cannot render a claim to the composition patentable.")
	The Applicant further argues that the newly added viscosity limitation distinguishes over the cited prior art; however, this new limitation is addressed in this Office action in view of Nakajima et al. (CN104448981, a machine-translated English version is used), see the rejection to claim 16 below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3, 5-8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Masanobu et al. (CN101107565, a machine-translated English version is used) in view of Nakajima et al. (CN104448981, a machine-translated English version is used).
Regarding claim 16, Masanobu discloses an adhesion layer-forming composition to allow a substrate to adhere to a photocurable composition (abstract, paragraphs 0269 and 0293), the adhesion layer-forming composition comprising: a curable base material (A) containing at least one functional group that binds to a base and at least one radically polymerizable functional group (paragraphs 0227-0228); a polymerization inhibitor (B) (paragraph 0271); and an organic solvent (C) (paragraph 0290); the adhesion layer-forming composition having a polymerization inhibitor (B) content of 0.001 parts by weight or more and 5 parts by weight or less based on 100 parts by weight of the curable base material (A) (paragraph 0273); and further comprising a crosslinker (D) (a melamine-based crosslinker reads on the compound D, paragraphs 0261 and 0312).  The concentration range for the polymerization inhibitor disclosed by Masanobu overlaps with the range recited in the instant claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).  
	Masanobu is silent about the melamine-based crosslinker is for eliminating a polymerization inhibiting effect of the polymerization inhibitor (B) at a heating temperature of 70oC or higher and 280oC or lower.  However, it is noted that claim 1 is drawn to a composition claim and the recitation of "for eliminating a polymerization inhibiting effect of the polymerization inhibitor (B) at a heating temperature of 70oC or higher and 280oC or lower" is considered as intended use of the claimed composition/function of the claimed composition. A composition claim covers what the composition is not what the composition does.  See In re Spada, 911 F.2d 705, 708, 15 USPQ2d 1655, 1657 (Fed. Cir. 1990) ("The discovery of a new property or use of a previously known composition, even when that property and use are unobvious from prior art, can not impart patentability to claims to the known composition."); Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 782, 227 USPQ 773, 778 (Fed. Cir. 1985) (intended use of an old composition does not render composition claim patentable); and In re Zierden, 56 C.C.P.A. 1223, 411 F.2d 1325, 1328, 162 USPQ 102, 104 (CCPA 1969) (" [M]ere statement of a new use for an otherwise old or obvious composition cannot render a claim to the composition patentable.").
	Masanobu is silent about the viscosity range of the composition.  However, Masanobu discloses that the composition is used for forming a coating layer with a solvent (paragraphs 0288-289).  In addition, Nakajima teaches that a solvent can be used to adjust viscosity of a composition to make the composition suitable for coating (paragraph 0077).  Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to adjust the viscosity of the composition of Masanobu using a solvent as taught by Nakajima, in order to make the composition suitable for coating.  Additionally, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation and there is no evidence of the criticality of the claimed range.  See MPEP 2144.05 II.
Regarding claim 2, Masanobu discloses wherein the polymerization inhibitor (B) is quinone-based compounds (hydroquinone, paragraph 0272).
Regarding claim 3, Masanobu discloses wherein the polymerization inhibitor (B) is hydroquinones (paragraph 0272).
Regarding claim 5, Masanobu discloses a crosslinker (D) that forms a crosslinked structure (melamine, paragraph 0261). Masanobu is silent about is silent about the cross-linker functions by reacting with the curable base material (A) to bond molecules of the curable base material (A) together at a heating temperature of 70oC or higher and 280oC.  However, it is noted that claim 5 is drawn to a composition claim and the recitation of "by reacting with the curable base material (A) to bond molecules of the curable base material (A) together at a heating temperature of 70oC or higher and 280oC " is considered as a property of the claimed composition and composition claim covers what the composition is not what the composition does. 
Regarding claim 6, Masanobu Masanobu is silent about is silent about wherein the crosslinker (D) also reacts with the polymerization inhibitor (B) at a heating temperature of 70°C or higher and 280°C or lower.  However, it is noted that claim 1 is drawn to a composition claim and the limitation in the wherein clause is considered as a property of the claimed composition and composition claim covers what the composition is not what the composition does. 
Regarding claim 7, Masanobu discloses wherein the crosslinker (D) is melamine-based compounds (melamine, paragraph 0261).
	Regarding claim 8, it is noted that claim 8 is drawn to a composition claim and the limitation recited in the wherein clause is considered as intended use of the claimed composition/function of the claimed composition and composition claim covers what the composition is not what the composition does. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Masanobu et al. (CN101107565, a machine-translated English version is used) in view of Nakajima et al. (CN104448981, a machine-translated English version is used) as applied to claim 16 above, and further in view of Iida et al. (US20130136901).
	Regarding claim 17, Masanobu in view of Nakajima is silent about the metal impurity level in the composition. However, Masanobu discloses that the composition is used in semiconductor devices (paragraph 0084).  In addition, Iida teaches that metal impurities in a composition used for semiconductor devices should be 10ppm or less, in order to prevent obstruction in behavior of semiconductor products (paragraph 0064).  Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to keep the metal impurities in the composition at 10ppm or less as taught by Iida, in order to prevent obstruction in behavior of semiconductor products.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIONG-PING LU whose telephone number is (571) 270-1135.   The examiner can normally be reached on M-F: 9:00am – 5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIONG-PING LU/
Primary Examiner, Art Unit 1713